DETAILED ACTION
Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that Velez et al. discloses multiple embodiments, some of which have an open distal end, the Examiner respectfully disagrees. The embodiment being relied upon in the rejection is that of Figures 1 and 3 which depicts a catheter assembly having a permanently closed distal end. The fact that Velez chooses to depict additional embodiments is not relevant to the current rejection and does not change the application of the closed end embodiment to the current claims. Regarding the use of Cragg et al., it is relied upon to teach the known formation of a plurality of side holes of the claimed diameters and the total area of said holes. The Examiner maintains that the spout height is a function of liquid being infused through the device and passing through the holes. Because the hole area and diameter is known from the prior art the device is fully capable of achieving a spout height such as that claimed via applying a desired flow volume through the distal end of the device. The cited prior art teaches the claimed structure and as such is capable of utilizing that structure to achieve the claimed result. The rejection is considered proper and is maintained below.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velez et al. (US 2003/0191453) in view of Cragg et al. (US 6,635,027).
Regarding claims 1, 10, and 11, Velez et al. (henceforth Velez) discloses a nasal flushing catheter (it’s capable of being used in such a manner), configured to be adapted to a syringe (it’s connectable to a fluid source as depicted in Figure 1 and as such is considered fully capable of being connected to a syringe; see also Paragraphs [0024]-[0025]); a connector (16); wherein the catheter body is made of silicone (e.g., Paragraph [0038] discloses silicone as a material for the catheter), rendering insertion by a patient into the nasal cavity and/or nasopharynx; and the catheter body  has a permanently closed end (closed distal end 34), an open end on an opposite side (for allowing fluid into the catheter), and a plurality of side holes (apertures 38) disposed near the closed end (Figure 1). Velez fails to explicitly disclose the total area of the plurality of side holes.
Cragg et al. (henceforth Cragg) teaches (Figures 9 and 10) a nasal flushing catheter (100 which may be used to irrigate any tissue; see e.g., Col. 3, lines 46-51) configured to be adapted to a syringe (206, Figure 10) for flushing a nasal cavity and/or nasopharynx (the preamble is considered functional language reciting intended use of the device and fails to recite any distinct definitions of the claim limitations; furthermore the body of the claim is considered to fully set forth all of the limitations of a structurally complete invention and for this reason the portion of the preamble which sets forth the use of the device for flushing a nasal cavity and/or nasopharynx is not being considered a claim limitation) comprising: a catheter body; and a connector (to connect the catheter with the power injector system 200; Col. 9, lines 26-33); wherein the catheter body is made of a material (Col. 6, lines 40-44 set forth that the catheter body may be formed from any known polymeric materials and it can be seen in Figures 2-4 that the device is intended to bend so as to conform to the patient’s vasculature as it is being inserted therethrough), rendering insertion by a patient into the nasal cavity and/or nasopharynx (see e.g., Figures 2-4 which depict insertion of the catheter through a body lumen 30); and the catheter body has a closed end (distal end comprising valve 116 which operates in a normally closed state (e.g., Abstract), an open end (proximal end) on an opposite side, and a plurality of side- holes (112) disposed near the closed end (Col. 6, lines 8-16); wherein a total area of the said plurality of side-holes is smaller than 4.123 mm so that more than 30 cm average height of spouts can be produced by an injection rate of 10 ml/sec (Col. 8, line 61-Col. 9, line 8 set forth the side holes which have a diameter of 0.1 mm and provides an embodiment of 50 holes/cm over a 2 cm section which results in a total area of 0.785 mm2 for 100 holes over the 2 cm section; this total area is smaller than the total area of side holes set forth in claims 1, 10, and 11; it is further noted that Cragg teaches the inner diameter of the catheter is 0.99 mm, which is in the range of lumen diameters used by the instant invention, and that the ejection jets are a function of the fluid density, pressure, and injection rate whereby the outflow rate of fluid from the catheter is proportional to the total number and size of infusion holes in the distal end; and further wherein the outflow rate is selected to maximize the velocity of the jets while maintaining a force below that which would damage a target tissue; see Col. 9, line 63-Col. 10, line 13; for this reason the disclosed embodiments are considered to produce spout heights above the claimed values of 30, 45, and 90 cm as claimed at the claimed flow rate because of the inner lumen diameter and total area of side holes disclosed; Cragg discloses the device being used with flow rates of up to 25 ml/sec through the distal end in Col. 7, lines 50-56).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the side hole configuration of the device of Velez to comprise openings of the size and number taught by Cragg to allow for the high-pressure infusion of a target space during a procedure as taught by Cragg (e.g., Abstract; Col. 9, line 63-Col. 10, line 13).
Regarding claims 15-17, Velez further teaches wherein a number of the plurality of side holes is more than 8 (e.g., Figure 3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783